KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST SEVENTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SEVENTH AMENDMENT dated as of this 15th day of October, 2008, to the Transfer Agent Servicing Agreement, dated as of January 1, 2002, as amended March 7, 2002, July 24, 2002, December 13, 2005, December 15, 2006, March 5, 2007 and December 6, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 12 of the Agreements allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Leonid Polyakov By: /s/ Ian Martin Name: Leonid Polyakov Name: Ian Martin Title: Treasurer Title: Executive Vice President KINETICS PORTFOLIOS TRUST By: /s/ Leonid Polyakov Name: Leonid Polyakov Title: Treasurer Transfer Agent and Shareholder Servicing Annual Fee Schedule Exhibit A to the Transfer Agent Servicing Agreement –Kinetics Mutual Funds, Inc, and Kinetics Portfolios Trust at October, 2008 Separate Series of Kinetics Mutual Funds, Inc. Name of Series The Internet Fund - No Load Class The Internet Fund - Advisor Class A The Internet Fund - Advisor Class C The Internet Fund - Institutional Class The Global Fund - No Load Class The Global Fund -Advisor Class A The Global Fund - Advisor Class C The Global Fund - Institutional Class The Paradigm Fund - No Load Class The Paradigm Fund - Advisor Class A The Paradigm Fund - Advisor Class C The Paradigm Fund - Institutional Class The Medical Fund -No Load Class The Medical Fund - Advisor Class A The Medical Fund - Advisor Class C The Medical Fund - Institutional Class The Small Cap Opportunities Fund - No Load Class The Small Cap Opportunities Fund - Advisor Class A The Small Cap Opportunities Fund - Advisor Class C The Small Cap Opportunities Fund - Institutional Class The Kinetics Government Money Market Fund - No Load Class The Market Opportunities Fund -No Load Class The Market Opportunities Fund - Advisor Class A The Market Opportunities Fund - Advisor Class C The Market Opportunities Fund - Institutional Class The Water Infrastructure Fund No Load Class The Water Infrastructure Fund - Advisor Class A The Water Infrastructure Fund - Advisor Class C The Water Infrastructure Fund - Institutional Class The Multi-Disciplinary Fund - No Load Class The Multi-Disciplinary Fund - Advisor Class A The Multi-Disciplinary Fund - Advisor Class C The Multi-Disciplinary Fund - Institutional Class Annual Fee $ per shareholder account - no load fund $ per shareholder account - load fund $ per shareholder account - money market fund $ per Level 3 NSCC account $ per closed account Minimum annual fee of $ per class Exhibit A (continued) to the Transfer Agent Agreement of Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust (at October, 2008) Extraordinary Services New Fund Programming Fund Group Setup$ per fund group Fund Addition to Existing Group$ per fund Additional Classes of Existing Fund$ per class Plus Out-of-Pocket Expenses, including but not limited to: Telephone – tollfree linesRetention of records PostageMicrofilm/fiche of records ProgrammingSpecial reports Stationary/envelopesACH fees MailingNSCC charges InsuranceAll other out-of-pocket expenses Proxies ACH Shareholder Services $ per month per fund group $ per account setup and/or change $ per item for AIP purchases $ per item for EFT payments and purchases $ per correction, reversal, return item File Transfer - $/month and $/record Dealer Reclaim Services - Services reclaim fund losses due to the pricing differences for dealer trade adjustments such as between dealer placed trades and cancellations. There will be no correspondence charges related to this service. · $ per fund group per month Service Charges to Investors Qualified Plan Fees (Billed to Investors) * Annual maintenance fee per account$ / acct. (Cap at $ per SSN) Education IRA$ / acct. (Cap at $ /per SSN) Transfer to successor trustee$ / trans. Distribution to participant$ / trans. (Exclusive of SWP) Refund of excess contribution $ / trans. Additional Shareholder Fees (Billed to Investors) Any outgoing wire transfer$ / wire Telephone exchange$ / exch. Return check fee $ / item Stop payment$ / stop Additional Programming$ / hour (Liquidation, dividend, draft check) Research fee$ / item (For requested items of the second calendar year [or previous] to the request)(Cap at $) Fees and out-of-pocket expenses are billed to the fund monthly.
